04-15-00525-CV
                                                                            E-FILED
                                                                            Bexar County, County Clerk
                                                                            Gerard Rickhoff
                                2015cv03002                                 Accepted Date:8/17/2015 3:40:26 PM
                                                                            Accepted By: Leticia Silva
                                   CAUSE NO. 2015cv03002                                Leticia Silva
                                                                            Deputy Clerk
                                                                                   FILED IN
AMF BOWLING CENTERS,INC.,                                         IN THE COUNTY
                                                                         4th COURTCOURT
                                                                                   OF APPEALS
                                                                            SAN ANTONIO, TEXAS
     Plaintiff,                                                            08/25/2015 2:43:16 PM
                                                                              KEITH E. HOTTLE
                                                                                    Clerk
v.                                                                           AT LAW NO.10


RIO VENTURES,LTD,,
and RIO CLUB,LLC,

     Defendants.                                                  BEXAR COUNTY,TEXAS



                  AMF BOWLING CENTERS,INC.'S NOTICE OF APPEAL



TO THE HONORABLE JUDGE OF SAID COURT:

         Plaintiff AMF Bowling Centers, Inc., ("AMF"), files this Notice of Appeal, and would

respectfully show the Court as follows:

         AMF hereby appeals the judgment of the trial court on August 13, 2015. The trial court is

the County Court at Law No. 10 in Bexar County, Texas, the Honorable Jason Wolff presiding.

The Cause Number was 2015cv03002. The style of the case was AMF Bowling Centers, Inc. v.

Rio Ventures, Ltd. and Rio Club, LLC. The appeal is taken to the Fourth Court of Appeals. The

party filing this notice is AMF.




PLAINTIFF AMF BOWLING CENTERS,INC.'S NOTICE OF APPEAL                                       Page 1
2085800v.1


                                                                                   Submit Date:B/14/2015 6:11:29 PM
                                                    Respectfully submitted,

                                                    WILSON ELSER~ MOSKOWITZ,EDELMAN
                                                     & Dic~R LLP


                                                    By: /s/Lee L. Cameron, Jr.
                                                         LEE L. CAMERON,JR.
                                                         State Bar No.03675380
                                                         Lee.Cameron@ wilsonelser.com
                                                         LEONARD E.HOFFMAN,III
                                                         State Bar No.09789700
                                                         Leonard.Hoffman@ wilsonelser.com
                                                         KRISTINA M.OROPEZA
                                                         State Bar No. 24037353
                                                         Kristina.Oropeza@wilsonelser.com
                                                         SARAH E.SCOTT
                                                         State Bar No. 24073580
                                                         Sarah.Scott@ wilsonelser.com
                                                         Bank of America Plaza
                                                         901 Main Street, Suite 4800
                                                         Dallas, Texas 75270-3758
                                                         Tel: (214)698-8000
                                                         Fax: (214)698-1101

                                                     ATTORNEYS FOR PLAINTIFF AMF
                                                     BOWLING CENTERS,INC.



                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on all
counsel of record in accordance with Rule 21a of the Texas Rules of Civil Procedure on this the
14th day of August, 2015.

RIO VENTURES,LTD. ANv Rio CLUB,LLC
C/O DERRIK 7. RODGERS &BRANDY SMITH
ATTORNEYS AT LAW
755 E. Mulberry Avenue, Suite 500
San Antonio, Texas 78212-3419
210.822.6666 (office)
210.822.1151 (fax)

                                           /s/Sarah E. Scott
                                           Sarah E. Scott


PLAINTIFF AMF BOWLING CENTERS,INC.'S NOTICE OF APPEAL                                    Page 2
2085800v1